Citation Nr: 1755539	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-06 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD) since December 20, 2011.  

2.  Entitlement to an initial rating higher than 10 percent since December 20, 2011, for a left inguinal hernia.  

3.  Entitlement to an initial rating higher than 10 percent since December 20, 2011, for right shoulder dislocation and impingement.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 2009.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for GERD and rated it noncompensable, or 0 percent disabling, from July 2, 2009; granted service connection for a left inguinal hernia and rated it noncompensable from July 2, 2009; and granted service connection for a right shoulder condition and rated it noncompensable from July 2, 2009. 

A February 2012 rating decision granted the Veteran a temporary total (or 100 percent) disability rating from July 5, 2011 to October 1, 2011, based on surgical treatment necessitating convalescence for his left inguinal hernia, assigned a lesser 10 percent disability rating (though greater than his prior noncompensable) rating from that date for the left inguinal hernia, and granted a higher disability rating of 10 percent for right shoulder dislocation and impingement from December 20, 2011.  

In support of his claims, he testified at a videoconference hearing in September 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so if of record.  

In July 2014, the Board granted the Veteran a higher initial disability rating of 10 percent for GERD prior to December 20, 2011, a higher initial disability rating of 30 percent for the left inguinal hernia prior to December 20, 2011, granted a higher initial disability rating of 20 percent for right shoulder dislocation and impingement prior to December 20, 2011, and remanded the claims of entitlement to higher ratings from December 20, 2011 for the GERD, left inguinal hernia, and right shoulder dislocation and impingement, as well as for a TDIU for further development.  A June 2015 rating decision implemented the Board's July 2014 grant of higher ratings for the GERD, left inguinal hernia, and right shoulder dislocation and impingement prior to December 20 2011, but assigned a 10 percent rating for the right shoulder disbaility from December 20, 2011 and 10 percent rating for the left inguinal hernia from October 1, 2011.  The Agency of Original Jurisdiction (AOJ) is advised that June 2015 rating sheet does not correctly reflect the Board's grant of a 30 percent rating for the left inguinal hernia prior to December 20, 2011.  Corrective action is needed to ensure that the rating code sheet reflects the correct rating for inguinal hernia-30 percent prior to December 20, 2011, rather than prior to October 1, 2011 as assigned by the June 2015 rating decision.  Following the development requested by the Board in July 2014, the file was returned to the Board. 

While the Board is going ahead and deciding the claims for initial ratings in excess of 10 percent since December 20, 2011 for GERD, a left inguinal hernia, and right shoulder dislocation and impingement, regretfully, the remaining claim for a TDIU must be remanded to the AOJ for further development.


FINDINGS OF FACT

1. Since December 20, 2011, the Veteran's GERD is not shown to be manifested by persistently recurrent epigastric distress with dysphagia accompanied by substernal arm or shoulder pain productive of considerable impairment of his health, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

2. Since December 20, 2011, the Veteran's left inguinal hernia is reasonably shown to be manifested by symptoms consistent with a small (versus large) postoperative hernia not reasonably reducible. 

3. Since December 20, 2011, the Veteran's right shoulder disability is reasonably shown to be manifested by pain and consequent limitation of motion approximately to shoulder level, but is not shown to be manifested by additional functional impairment, including additional limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating in excess of 10 percent from December 20, 2011 for the GERD.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (Code) 7346 (2017).

2. The criteria for a 30 percent initial rating, but no higher, from December 20, 2011 are met for the left inguinal hernia.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Code 7338 (2017).

3. The criteria for a 20 percent initial rating, but no higher, from December 20, 2011 are met for the right shoulder disability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Code 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The claims for initial higher ratings since December 20, 2011 for GERD, left inguinal hernia, and right shoulder dislocation and impingement arise from the initial ratings the RO assigned after granting service connection for these disabilities.  In this circumstance, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and U.S. Court of Appeals for Veterans Claims (CAVC) have held that, where the underlying claim for service connection has been granted and there is disagreement regarding a "downstream" issue, such as an initial rating assigned for the disability, the claim as it arose in its initial context has been substantiated, so the purpose of § 5103(a) notice served, and there is no need to provide additional VCAA notice concerning the "downstream" rating issue.  Hartman, 483 F.3d 1311; Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C. § 7105(d) require VA to instead issue an SOC if the disagreement concerning the "downstream"" issue or issues is not resolved.  And since the RO provided the Veteran this required SOC in February 2011 citing the statutes and regulations governing the assignment of disability ratings and discussing the reasons and bases for not assigning a higher initial rating, he has received all required notice concerning these claims.

VA also fulfilled its duty to assist the Veteran by obtaining all potentially relevant evidence in support of this claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The RO obtained all pertinent records that he has identified as possibly relevant to the GERD, left inguinal hernia, and right shoulder claims.  These records include VA treatment records and VA vocational rehabilitation training and education (VRT) records.  In addition, the Veteran was provided VA compensation examinations assessing and reassessing the severity of his service-connected GERD, left inguinal hernia, and right shoulder disability in December 2011 and December 2015.  The findings from these examinations provide the information needed to properly rate these disabilities.  38 C.F.R. §§ 3.327, 4.2 (2017); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the CAVC held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The December 2015 right shoulder examination itself does not meet the specifications of Correia because it does not contain the results of range-of-motion testing in passive motion.  However, the available VA treatment records include the results of passive range-of-motion testing, and the Board finds the examination reports and VA treatment records to be (cumulatively) compliant with Correia and adequate for rating purposes.

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate these claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of these claims.

II. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson, 12 Vet. App at 125-26.  The CAVC also since has held that staged ratings are appropriate even for cases involving established, rather than just initial, ratings, provided there is the required indication of variance in the severity of the disability.  Hart v. Mansfield, 21 Vet. App. 505 (2008).
The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the Board's choice of Code should be upheld if supported by explanation and evidence).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's VBMS claims file, as well as in his Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. GERD

The Veteran's GERD has been evaluated under 38 C.F.R. § 4.114, DC 7346, pertaining to hiatal hernia.  Under Code 7346, a 10 percent rating is assigned when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Code 7346.

Turning to the relevant evidence in this particular case, the Veteran was afforded a VA compensation examination in December 2011.  His noted symptoms included reflux, but not persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, or substernal arm or shoulder pain.  

In a June 2012 VRT application, the Veteran reported digestive problems, in part, reduced his ability to get or hold a satisfactory job.  

At the September 2012 Board hearing, the Veteran reported the GERD caused him a lot of pain in the esophagus and a feeling of sickness in his stomach, which impacted his day-to-day activities.  His spouse reported she cooked him plain food, but even such precaution did not always help and he could choke on water and have difficulty sleeping because of the GERD.

A November 2012 VA endoscopy revealed the esophagus to be normal.

A May 2013 VA outpatient treatment record notes the Veteran complained of some persistent pyrosis.

A June 2013 VA sleep medicine clinic consultation report notes the Veteran complained of nocturnal reflux.

An October 2013 VA gastroenterology consultation report notes he complained of pyrosis.  He also reported nausea and some vomiting.  He reported flank pain, but it was associated with a renal infarction.  A January 2014 follow-up note notes he reported two to three episodes of heartburn at night.  His nausea improved and he had less frequent vomiting.  He had intentional weight loss.  He denied dysphagia, melena, and hematemesis.  Medication was improving control of the GERD.  A September 2014 treatment record notes he denied persistent heartburn, and the treating physician noted the GERD was well-controlled with medication.

The Veteran was afforded a VA compensation examination in December 2015.  The examiner noted the GERD was well-controlled through medication, but his symptoms included infrequent episodes of epigastric distress, pyrosis, reflux, regurgitation, and sleep disturbances once a year for less than a day.  

Since December 20, 2011, the probative evidence of record, including statements from the Veteran and his spouse, VA medical records, and VA examinations in December 2011 and December 2015, demonstrate the Veteran's GERD causes infrequent episodes of epigastric distress, recurrent pyrosis, reflux,  regurgitation, and occasional sleep disturbances, nausea, and vomiting, but not persistently recurrent epigastric distress; dysphagia or substernal arm or shoulder pain resulting in considerable impairment of his health; material weight loss, hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Accordingly, a rating in excess of 10 percent under Code 7346 is not warranted.  The Veteran has reported recurrent pyrosis, and infrequent episodes of epigastric distress reflux, regurgitation, sleep disturbances and nausea.  In other words, the GERD has not been manifested by symptoms that cause considerable or severe impairment of health since December 20, 2011.  Accordingly, the Board finds a rating in excess of 10 percent is not warranted for GERD since December 20, 2011.

B. Left Inguinal Hernia

The Veteran's left inguinal hernia has been evaluated under 38 C.F.R. § 4.114, Code 7338.  Under Code 7338, a 0 percent rating is assigned for a small inguinal hernia, reducible, or without true hernia protrusion.  A 0 percent rating is also assigned if it is not operated, but remediable.  A 10 percent rating is assigned for a postoperative recurrent inguinal hernia, readily reducible and well supported by a truss or belt.  A 30 percent rating is assigned for a small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible.  A 60 percent rating is assigned for a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  

Turning to the relevant evidence in this particular case, the Veteran was afforded a VA compensation examination in December 2011.  On examination, no hernia was detected on the left or right side.  The examiner indicated the Veteran underwent a second hernia repair in July 2011 and that there was not a recurrent hernia.  During the examination, the examiner found there was a 2.0 centimeter (cm) by 2.2 cm soft tissue density present within the inguinal canal at the deep left inguinal ring.  The Veteran reported constant, severe pain.  The examiner opined the Veteran's hernia condition impacted his ability to work, noting that he was an aircraft mechanic and was unable to perform the essential functions of the job, including lifting and climbing ladders and stands.  Any movement was painful after standing for eight hours a day, even after taking prescribed pain medication.  The Veteran reported was still working, albeit on light duty, while trying to find a new job.

A February 2012 VA outpatient treatment record notes the Veteran complained of a constant left-sided inguinal pain.  He reported the pain affected his ability to perform his job as an aircraft mechanic.  On examination of the groin incision, there were no palpable nodules.  There was no recurrence of a hernia.  A treatment provider opined the reported groin pain and numbness most likely represented post-hernia repair neuralgia.  

In a June 2012 VRT application, the Veteran reported his hernia residuals, in part, reduced his ability to get or hold a satisfactory job.  

In a June 2012 statement, a military physician noted the Veteran was restricted to lifting, pushing, pulling, or bending 20 pounds for up to 2 hours a day.  He could only walk or stand up for up to 4 hours a day; climb and kneel for up to 3 hours a day; squat up to 1 hour a day; walk on uneven or slippery surfaces for up to 1 hour; work on ladders or scaffolding for up to 2 hours a day; work around moving objects, vehicles, or vibrations for up to 4 hours a day; and work below ground for only one hour.  The physician did not specify which disability or disabilities caused the limitations.  
At the September 2012 Board hearing, the Veteran testified that the left inguinal hernia caused daily pain, with flare-ups of severe pain three to five times a week.  The pain made it difficult to pick up his children and affected his ability to perform his job.  His spouse testified it was difficult for him to walk.  

In a February 2013 statement, the Veteran reported the July 2011 surgery did not relieve his constant pain.  He stated he was unable to work as he had before.

A May 2013 VA outpatient treatment record notes the Veteran was unemployed and had stopped working due to hernia problems.  A separate May 2013 and September 2014 treatment records note he complained of constant pain since his hernia surgery.  

In a January 2014 VRT application, the Veteran reported his hernia residuals, in part, reduced his ability to get or hold a satisfactory job because it kept him from lifting heavy weights.  

The Veteran was afforded a VA compensation examination in December 2015.  On examination, no hernia was detected on the left side.  The Veteran reported continued pain and numbness in the groin that was aggravated by climbing stairs and prolonged walking.  On examination, there was a decreased sensation from the surgical scar in the groin area.  The examiner opined the hernia impacted his ability to work, explaining that he cannot lift over 30 pounds, walk for prolonged periods, or climb stairs.  The examiner opined the neuralgia was related to the hernia operation.  

The collective body of evidence covering the period since December 20, 2011 establishes that a higher 30 percent rating is warranted for the left inguinal hernia from that date.  Initially, the Board notes Code 7338 is the most appropriate Code for application in this case.  See Butts, 5 Vet. App. at 538; Pernorio, 2 Vet. App. 625.  Notably, while VA treatment providers and the December 2015 examiner did not detect a hernia on the left side, the Veteran consistently reported constant pain and numbness despite a July 2011 hernia repair surgery.  The December 2015 examiner diagnosed neuralgia and opined it was related to the July 2011 hernia repair attempt.  When affording the Veteran the benefit of the doubt, the Board concludes the pain and numbness caused by the postoperative hernia and neuralgia is consistent with a small postoperative hernia not reasonably reducible.  The evidence, including the Veteran's and his spouse's statements, VA treatment records, and December 2015 VA examination report demonstrate that the postoperative hernia and neuralgia caused constant pain and numbness and limited his ability to walk and lift heavy objects.  In other words, the symptoms associated with the postoperative left inguinal hernia are not readily reducible.  Based on these findings, a higher 30 percent rating is warranted from December 20, 2011.  38 C.F.R. § 4.1114, Code 7338.  

The Board has considered whether a further increase is warranted under Code 7338.  However, the left sided hernia is not shown to be manifested by or symptoms consistent with a large postoperative hernia that is not well supported under ordinary conditions and not readily reducible when considered inoperable to warrant the next higher, 60 percent rating under Code 7338.  While the pain and numbness is not readily reducible, the evidence does not demonstrate a large hernia that is not well supported under ordinary conditions.  Accordingly, the Board finds a 30 percent rating, but no higher, is warranted for the left inguinal hernia from December 20, 2011.

C. Right Shoulder Dislocation and Impingement

The Veteran's right shoulder disability has been evaluated under 38 C.F.R. § 4.71a, Code 5201.  Under Code 5201, a 20 percent is assigned when there is limitation of motion of an arm at the shoulder level.  A 30 percent rating is assigned when there is a limitation of motion of the major arm to midway between the side and shoulder level.  A 40 percent rating is assigned when there is a limitation of the major arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 5201.  The Federal Circuit recently held that the plain language of 38 C.F.R. § 4.71a confirms that a Veteran is only entitled to a single disability rating under Code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Code 5003.  In the absence of limitation of motion, a 10 percent rating is assigned where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2) in DC 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when assigning an evaluation for degenerative or traumatic arthritis under Codes 5003 and 5010.  Under  38 C.F.R. § 4.40, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected by range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.45, consideration must be given to weakened movement, excess fatigability and incoordination.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Turning to the relevant evidence in this particular case, the Veteran was afforded a VA compensation examination in December 2011.  Right shoulder dislocation with surgical repair and shoulder impingement was diagnosed.  He was noted to be right hand dominant.  He reported difficulty lifting the shoulder above chest level to perform work during flare-ups.  He also reported tightness and pain with lifting.  Range-of-motion testing of the right shoulder revealed flexion and abduction to 180 degrees with evidence of painful motion beginning at 160 degrees.  Right shoulder flexion and abduction were to 180 degrees after repetitive testing.  No additional limitation of motion in the right shoulder was noted with repetitive use testing.  Functional impairment was noted with repetitive use testing with limitations, including weakened movement, excess fatigability, and pain on movement.  Localized tenderness and pain on palpation as well as guarding of the right shoulder were found on examination.  Right shoulder strength testing was normal.  There was not ankylosis.  Hawkin's impingement test, empty-can test, and external rotation/infraspinatous strength tests were all positive on the right, indicating a rotator cuff condition.  No history of mechanical symptoms or recurrent dislocation was found.  A crank apprehension test and relocation test that could indicate instability was negative.  He did not have any impairment of the clavicle or scapula.  A December 2011 X-ray was noted to reveal decreased joint spaces of the right shoulder but no degenerative changes.  The examiner opined the right shoulder disability impacted the Veteran's ability to work, noting that it fatigued rapidly and caused him to take frequent breaks. 

In a June 2012 statement, a military physician noted the Veteran was restricted to lifting, pushing, pulling, or bending 20 pounds for up to 2 hours a day.  He could only walk or stand up for up to 4 hours a day; climb and kneel for up to 3 hours a day; squat up to 1 hour a day; walk on uneven or slippery surfaces for up to 1 hour; work on ladders or scaffolding for up to 2 hours a day; work around moving objects, vehicles, or vibrations for up to 4 hours a day; and work below ground for only one hour.  The physician did not specify which disability or disabilities caused the limitations.  

A July 2012 VA vocational rehabilitation counseling report notes his limitations included lifting, pulling, pushing, or prolonged use of the right arm.

At the September 2012 Board hearing, the Veteran reported his right shoulder disability made it painful for him to lift any kind of weight.  
A June 2013 electromyograph (EMG) study of the right upper extremity was normal.  

In a January 2014 VRT application, the Veteran reported his right shoulder disability, in part, reduced his ability to get or hold a satisfactory job because it kept him from working overhead for long periods.  

March 2014, July 2014, and September 2014 VA treatment records note examinations of the shoulders were normal and that both had a full range of motion on active and passive motion.

The Veteran was afforded a VA compensation examination in December 2015.  Right shoulder dislocation and impingement was diagnosed.  He reported dull, intermittent pain that was aggravated by overhead work, pushing, and pulling.  The pain was alleviated with rest.  He did not report flare-ups or having any functional loss or functional impairment.  Range-of-motion testing was normal with no pain.  There was not additional functional loss after repetitive testing.  There was not evidence of pain with weight bearing, objective evidence of pain on palpation, objective evidence of crepitus.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the functional ability of the right shoulder with repeated use over time because he was not examined after a period of repeated use.  Muscle strength testing was normal.  There was not ankylosis of the right shoulder.  A rotator cuff condition, instability, and clavicle, scapula, acromioclavicular joint, or sternoclavicular joint condition were not suspected.  He did not have loss of head (flail shoulder), nonunion, or fibrous union of the humerus.  He did not malunion of the humerus.  The examiner opined the right shoulder disability impacts his ability to perform a type of occupational task, noting he cannot do prolonged overhead work.   

The collective body of evidence covering the period since December 20, 2011 establishes that a higher 20 percent rating is warranted from that date for the right shoulder disability.  When affording the Veteran the benefit of the doubt, the Board concludes the pain caused by his right shoulder disability causes a limitation of function consistent with a limitation of motion to approximately the shoulder level.  The evidence, including the Veteran's statements, VA treatment records, and the December 2011 and December 2015 VA examination reports demonstrate the right shoulder disability limits his ability to perform any type of overhead work.  He reported any such work caused pain.  While there was no limitation of motion noted on December 2015 examination and on 2014 VA evaluations, the Veteran and December 2015 examiner noted the right shoulder disability limited his ability to perform overhead work.  The December 2011 VA examination also found additional functional limitation upon repetitive use testing, including weakened movement, excess fatigability, and pain on movement.  Based on these findings and considering 38 C.F.R. § 4.40 and 4.45 and DeLuca, 8 Vet. App. 202, the Board finds a higher 20 percent rating is warranted from December 20, 2011.  38 C.F.R. § 4.71a, Code 5201.  See also Mitchell, 25 Vet. App. at 38-43.  

The Board has considered whether a further increase is warranted under Code 5201 or under other potentially applicable Codes.   However, the right shoulder disability is not shown to be manifested by a limitation of motion approximately to midway between the side and shoulder level.  The Veteran's most significant limitation includes limitation of motion with flare ups or while working as reported by the Veteran, to approximately shoulder level.  In other words, a limitation of motion to below the shoulder level is not shown.  In addition, as there is no evidence of ankylosis or impairment of the humerus, clavicle, or scapula, Codes 5200, 5202 and 5203 do not apply.  Ankylosis, as an example, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  While there is no disputing the Veteran has limitation of motion of his right shoulder, particularly on account of his pain, it cannot be said that his motion is so restricted as to amount to ankylosis, which essentially according to the definitions provided contemplates absolutely no motion at all.  Accordingly, the Board finds a 20 percent rating, but no higher, is warranted for the right shoulder disability from December 20, 2011.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 10 percent from December 20, 2011, for GERD is denied

A higher 30 percent initial rating is granted for the left inguinal hernia from December 20, 2011, subject to the statutes and regulations governing the payment of retroactive VA compensation.

A higher 20 percent initial rating is granted for the right shoulder disability from December 20, 2011, subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

Although the Board sincerely regrets the additional delay that will result from again remanding the remaining TDIU claim, it is necessary to afford the Veteran every possible consideration.

There is conflicting evidence whether the Veteran is currently working and, if so, how often.  A May 2013 VA outpatient treatment record notes he lost his job earlier that year, but a September 2014 VA outpatient treatment record notes he was working as a supervisor for a wire factory.  The Board finds that a remand is necessary in order to request that the Veteran provide an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) that includes details regarding his employment history and whether he is currently employed full-time.

On remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the remaining claim for a TDIU is REMANDED for the following additional development and consideration:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims for a TDIU, including his updated VA treatment records.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All available reports of treatment should be associated with the claims folder.

2. Request that the Veteran to complete and return VA Form 21-8940, in other words a TDIU application, providing his employment history with salary information and average hours worked, etc.

3.  After completing this additional development, and any other determined to be warranted, including obtaining an updated medical opinion addressing the functional limitations of the Veteran's service-connected disabilities in the workplace if deemed necessary, readjudicate the TDIU claim in light of all evidence relevant to the claim.  If this claim continues to be denied, send the Veteran and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


